Citation Nr: 1623830	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, including migraine headaches, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

4.  The propriety of the severance of service connection for irritable bowel syndrome, effective October 1, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, mother, and father-in-law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 1995, with service in Turkey from December 1994 to April 1995, and additional service in the United States Air Force Reserves.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from September 2006, July 2008, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Board denied entitlement to service connection for fibromyalgia, headaches, and a skin disorder.  The Board additionally found that severance of service connection for irritable bowel syndrome, effective October 1, 2008 was proper.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a June 2011 Order, vacated the Board's August 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a June 2011 Joint Motion.  

In December 2011, January 2013, September 2013, and November 2014, the Veteran's case was remanded for additional development.  The case is now before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

Remand is required to obtain VA medical addendum opinions for the claims on appeal.  In the November 2014 Board remand, the Appeals Management Center (AMC) was directed to furnish the electronic file to the same physician who conducted the March 2014 VA examinations for addendum opinions.  Specifically, the examiner was directed to provide addendum opinions specifically addressing whether the Veteran currently suffers from chronic clinically-identifiable fibromyalgia, a chronic clinically-identifiable headache disorder, a chronic clinically-identifiable skin disorder, and chronic clinically-identifiable irritable bowel syndrome, and whether the pathology for each disorder at least as likely as not had its origin during, or is it in some way the result of, the Veteran's period or periods of active military service, to include specifically, his service at Incirlik Air Force Base in Turkey, to include as due to vaccinations received and/or exposure to toxic chemicals during such service.  Additionally, the examiner was also directed to specifically address the March 2012 opinion of the Veteran's private physician, Dr. Paul S. Bishop.  The examiner was to specifically express why she does or does not agree with the opinion of Dr. Bishop, and provide a full rationale for any such agreement or disagreement.  See the November 2014 Board remand.  

In December 2015, the electronic file was provided to the March 2014 examiner to provide the requested addendum opinions.  Although the examiner provided an opinion regarding the March 2012 opinion from Dr. Bishop, the examiner failed to provide the addendum opinions requested regarding the specific disabilities.  See the December 2015 VA addendum medical report.  As the Appeals Management Center (AMC) failed to comply with the April 2013 remand directives, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's entire VBMS electronic claims file should furnished to the same VA physician who conducted the aforementioned examinations in March 2014, or to another similarly qualified physician, should that examiner prove unavailable.  Following a review of the Veteran's entire VBMS electronic claims file the examiner should provide an addendum opinion which specifically addresses the following questions:

(a) Does the Veteran currently suffer from chronic clinically-identifiable fibromyalgia?  If so, did that disability at least as likely as not have its origin during, or is it in some way the result of, the Veteran's period or periods of active military service, to include, specifically, his service at Incirlik Air Force Base in Turkey, to include as due to vaccinations received and/or exposure to toxic chemicals during such service?  

(b) Does the Veteran currently suffer from a chronic clinically-identifiable headache disorder (to include migraine headaches?  If so, did that headache disorder at least as likely as not have its origin during, or is it in some way the result of, the Veteran's period or periods of active military service, to include, specifically, his service at Incirlik Air Force Base in Turkey, to include as due to vaccinations received and/or exposure to toxic chemicals during such service?

(c) Does the Veteran currently suffer from a chronic clinically-identifiable skin disorder?  If so, did that skin disorder at least as likely as not have its origin during, or is it in some way the result of, the Veteran's period or periods of active military service, to include, specifically, his service at Incirlik Air Force Base in Turkey, to include as due to vaccinations received and/or exposure to toxic chemicals during such service.  

(d) Does the Veteran currently suffer from chronic clinically-identifiable irritable bowel syndrome?  If so, did that pathology at least as likely as not have its origin during, or is it in some way the result of, the Veteran's period or periods of active military service, to include, specifically, his service at Incirlik Air Force Base in Turkey, to include as due to vaccinations received and/or exposure to toxic chemicals during such service.  

A full, complete and well-reasoned rationale must be provided for any opinion offered, and the physician examiner must reference the evidence that supports each opinion offered.  All information and opinions, once obtained, must be made a part of the Veteran's VBMS file. In addition, the examiner must specifically address the March 2012 opinion of the Veteran's private physician, Dr. Paul S. Bishop which may be reviewed in the Veteran's VBMS electronic file.  In that regard, the examiner must specifically express why she does or does not agree with the opinion of Dr. Bishop, and provide a full rationale for any such agreement or disagreement.

All of the aforementioned information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the evaluating examiner must specify in her report that the Veteran's entire VBMS electronic file has been reviewed.  Finally, should the examiner feel her expertise is insufficient to provide the requested opinions, the VBMS file must be forwarded to the AOJ in order that the Veteran's VBMS file might be provided to a physician able to provide the requested opinions.  

2.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating physician has documented their consideration of all records contained in VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

3.  The AOJ must then readjudicate the Veteran's claims of entitlement to service connection for fibromyalgia, headaches, and a chronic skin disorder (to include as due to an undiagnosed illness), as well as the propriety of severance of service connection for irritable bowel syndrome effective October 1, 2008.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which must contain notice of all relevant action taken on the claims for benefits since August 2014.  An appropriate period of time must be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




